Exhibit 10.4

FOURTH AMENDMENT TO ABL CREDIT AGREEMENT

FOURTH AMENDMENT TO ABL CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
June 28, 2019, among PARTY CITY HOLDINGS INC., a Delaware corporation (the
“Borrower Agent”), PARTY CITY CORPORATION, a Delaware corporation (the
“Subsidiary Borrower” and, together with the Borrower Agent, the “Borrowers”),
PC INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”), JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and each of the Lenders (as defined below) party hereto. Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the ABL Credit
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Borrowers, Holdings, the Administrative Agent, the subsidiaries of
the Borrowers from time to time party thereto and each lender from time to time
party thereto (the “Lenders”) have entered into an ABL Credit Agreement, dated
as of August 19, 2015 (as amended by that certain First Amendment to ABL Credit
Agreement, dated as of August 2, 2018, as further amended by that certain Second
Amendment to ABL Credit Agreement, dated as of March 4, 2019, as further amended
by that certain Third Amendment to ABL Credit Agreement, dated as of April 8,
2019, and as further amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “ABL Credit Agreement”); and

WHEREAS, the Borrowers, Holdings, the Administrative Agent and the Lenders party
hereto desire to amend the ABL Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1. Amendment to ABL Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 hereof, the ABL Credit Agreement is
hereby amended as follows:

(a) Section 1.01 of the ABL Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order as follows:

“Fourth Amendment” means that certain Fourth Amendment to ABL Credit Agreement,
dated as of June 28, 2019 among the Loan Parties, the Lenders party thereto and
the Administrative Agent.

“Fourth Amendment Effective Date” has the meaning provided in the Fourth
Amendment.



--------------------------------------------------------------------------------

(b) Section 6.10 of the ABL Credit Agreement is hereby amended and restated in
its entirety as follows:

“Section 6.10. Sales and Lease-Backs. The Borrowers and the Subsidiary
Guarantors shall not, nor shall they permit any of their Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which such Borrower or
Subsidiary (a) has sold or transferred or is to sell or to transfer to any other
Person (other than the Borrower Agent or any of its Subsidiaries) and
(b) intends to use for substantially the same purpose as the property which has
been or is to be sold or transferred by such Borrower or Subsidiary to any
Person (other than the Borrower Agent or any of its Subsidiaries) in connection
with such lease (such a transaction described herein, a “Sale and Lease-Back
Transaction”); provided that Sale and Lease-Back Transactions shall be permitted
in respect of the real properties owned by the Borrowers and/or the Subsidiary
Guarantors and located at (i) 47 Elizabeth Drive, Chester, New York, (ii) 7700
Anagram Drive, Eden Prairie, Hennepin County, MN 55344 and (iii) 2800 Purple
Sage Road NW, Village of Los Lunas, New Mexico, in each case, so long as (x) 50%
of the net proceeds received by the Borrowers and/or the Subsidiary Guarantors
in connection with such Sale and Lease-Back Transactions are used to promptly
(but in no event later than five (5) Business Days after the Fourth Amendment
Effective Date) prepay the loans under the Term Loan Agreement, (y) 50% of such
net proceeds are used to promptly (but in no event later than three (3) Business
Days after the Fourth Amendment Effective Date) prepay the outstanding Loans and
(z) the Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent a Collateral Access Agreement from the purchaser or
transferee of each of the foregoing real properties on terms and conditions
reasonably satisfactory to the Administrative Agent.”

SECTION 2. Conditions of Effectiveness of this Fourth Amendment. This Fourth
Amendment shall become effective on the date when the following conditions shall
have been satisfied (such date, the “Fourth Amendment Effective Date”):

(a) the Loan Parties, the Administrative Agent and Lenders constituting the
Required Lenders under the ABL Credit Agreement shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent;

(b) on the Fourth Amendment Effective Date and after giving effect to this
Fourth Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Administrative Agent shall have received from the
Borrowers a certificate executed by a Responsible Officer of the Borrower Agent,
certifying the foregoing and as to the matters set forth in Section 6 hereof;

(c) the Administrative Agent shall have received a copy of a duly executed
amendment to the Term Loan Agreement, in form and substance reasonably
satisfactory to the Administrative Agent; and

 

2



--------------------------------------------------------------------------------

(d) the Administrative Agent shall have received, for the benefit of each Lender
that has delivered an executed counterpart to this Fourth Amendment on or prior
to 1:00 p.m. (New York time) on June 28, 2019 (such date, the “Consent
Deadline”), a consent fee (“Consent Fee”) in an amount equal to $5,000, the full
amount of which fee shall be earned and payable on the date that is three
(3) Business Days after the Consent Deadline.

SECTION 4. Costs and Expenses. Each Borrower hereby reconfirms its obligations
pursuant to Section 9.03 of the ABL Credit Agreement to pay and reimburse the
Administrative Agent in accordance with the terms thereof.

SECTION 5. Remedies. This Fourth Amendment shall constitute a “Loan Document”
for all purposes of the ABL Credit Agreement and the other Loan Documents.

SECTION 6. Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Fourth Amendment, each of the Loan Parties
represents and warrants to the Administrative Agent and the Lenders on and as of
the Effective Date that, in each case:

(a) this Fourth Amendment has been duly authorized, executed and delivered by it
and each of this Fourth Amendment and the ABL Credit Agreement (as modified by
this Fourth Amendment) constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws of general applicability relating to or limiting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and

(b) all representations and warranties contained in the ABL Credit Agreement and
in the other Loan Documents are true and correct in all material respects
(without duplication of any materiality qualifier therein) with the same effect
as though such representations and warranties had been made on the Fourth
Amendment Effective Date (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects (without duplication of any
materiality qualifier therein) only as of such specified date).

SECTION 7. Reference to and Effect on the ABL Credit Agreement and the Loan
Documents.

(a) On and after the Fourth Amendment Effective Date, each reference in the ABL
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the ABL Credit Agreement shall mean and be a reference to
the ABL Credit Agreement, as amended by this Fourth Amendment.

(b) The ABL Credit Agreement and each of the other Loan Documents, as
specifically amended by this Fourth Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Secured Obligations of the Loan Parties, in each case, as amended
by this Fourth Amendment.

 

3



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Fourth Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 8. Governing Law. THIS FOURTH AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS FOURTH AMENDMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 9. Counterparts. This Fourth Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrowers and the Administrative Agent.
Delivery by facsimile or electronic transmission of an executed counterpart of a
signature page to this Fourth Amendment shall be effective as delivery of an
original executed counterpart of this Fourth Amendment.

[The remainder of this page is intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first above
written.

 

PC INTERMEDIATE HOLDINGS, INC. By:  

/s/ James M. Harrison

Name: James M. Harrison Title: President PARTY CITY HOLDINGS INC. By:  

/s/ James M. Harrison

Name: James M. Harrison Title: Chief Executive Officer and Treasurer PARTY CITY
CORPORATION ANAGRAM INTERNATIONAL, INC. ANAGRAM INTERNATIONAL HOLDINGS, INC.
AM-SOURCE, LLC AMSCAN INC. TRISAR, INC. PARTY HORIZON INC. By:  

/s/ Michael A. Correale

Name: Michael A. Correale Title: Vice President and Treasurer ANAGRAM EDEN
PRAIRIE PROPERTY HOLDINGS LLC By:   PARTY CITY HOLDINGS INC., its sole member
By:  

/s/ James M. Harrison

Name: James M. Harrison Title: Chief Executive Office and Treasurer AMSCAN
PURPLE SAGE, LLC AMSCAN NM LAND, LLC By:   AMSCAN INC., its sole manger By:  

/s/ Michael A. Correale

Name: Michael A. Correale Title: Vice President and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank By:  

/s/ Donna DiForio

Name: Donna DiForio Title:   Authorized Officer



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED LENDER HEREBY CONSENTS
TO THE FOURTH AMENDMENT TO WHICH THIS SIGNATURE PAGE IS ATTACHED.

[Lender signature pages on file with the Administrative Agent]